PER CURIAM.
Epitomized Opinion
The Moshontz Bros. Co. brought an action to recover damages growing out of a bailment. The plaintiff was engaged in the tailoring business and delivered to the defendant some cloth to be dyed navy blue, upon the understanding that the defendant could dye the cloth such a color. The material was put in a dyeing vat, but some of the cloth came out streaked. The streaked cloth was then re-dyed, but from the various processes the cloth became rotted and unfit for use. The case was heard before Judge Beebe of the Municipal Court of Cleveland, Ohio, and the verdict rendered for the defendant. Plaintiff then prosecuted error. The Court of Appeals in affirming the lower court held:
1. As the judgment of the trial court was supported by ample evidence, this court cannot say as a matter of law that the verdict was manifestly against the weight of the evidence.